Allowable Subject Matter
Claims 71-85 are allowed. The following is an examiner’s statement of reasons for allowance: Dowling et al (US 8,932,560) teaches the preparation of a hemostatic tissue-sealant sponge comprising a hydrophobically-modified chitosan. Yoo et al (US 8,017,157) teach the use of plasma or serum to treat a wound which may be incorporated into a solid wound covering. See abstract; example 2; and col 5, lines 41-45. The reference does not teach or fairly suggest a product having at least 50% serum. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEIGH C MAIER/Primary Examiner, Art Unit 1623